FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      May 27, 2021

                                  No. 04-20-00595-CV

               INTEREST OF J.R.H., A.M.G., AND A.J.G., CHILDREN

              From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 24205
                     Honorable Enrique Fernandez, Judge Presiding


                                     ORDER
      Appellee’s Motion to Dismiss is hereby DENIED.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court